ALLOWANCE

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show “first and second absorption pads provided at first and second edge portions, respectively, of the cold sink to absorb condensed water generated on a surface of the cold sink” and “supplying a reverse voltage to the thermoelectric element after a first set time elapses from a time point when the controller stops the supply of power to the cold air supplier”.
The closest prior art of record (Gould, US 3,078,682) discloses an entrance refrigerator comprising an entrance refrigerator including a cabinet extending through a wall (10); a housing; an outdoor side door (16); an indoor side door (18); a cold air supplier (20) configured to supply cold air to the storage compartment; and a controller (28) configured to control operating of the cold air supplier, wherein the cold air supplier comprises a thermoelectric element (22 and 24) having a heat absorbing surface and a heat generating surface. Although Gould discloses the thermoelectric element, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate first and second absorption pads provided at first and second edge portions, respectively, of the cold sink to absorb condensed water generated on a surface of the cold sink and to incorporate supplying a reverse voltage to the thermoelectric element after a first set time elapses from a time point when the controller stops the supply of power to the cold air supplier. Further, another close prior art of record (Tsukashima, US 2004/0210153) discloses the use of absorption means (62) in close proximity to a heat sink. However, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate first and second absorption pads provided at first and second edge portions, respectively, of the cold sink to absorb condensed water generated on a surface of the cold sink. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763